                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


                                                     )
                                                     )
                                                     )   No. 19 Civ. 1704 (JSR)
                                                     )
                                                     ) NOTICE OF WITHDRAWAL OF
IN RE GSE BONDS ANTITRUST                            ) ARI JOSEPH SAVITZKY AND
                                                     ) [PROPOSED+QRDER          __ .
LITIGATION
                                                     j        :.~;C-SJ?NY            7  ----
                                                     )      i ; lQClJMENT
                                                     )       '. ELECTRONICALLY FILED
                                                     )
________________                                     )
                                                              DATE FILED:


       PLEASE TAKE NOTICE that I, Ari Joseph Savitzky, of the law firm Wilmer Cutler

Pickering Hale and Dorr LLP ("WilmerHale"), hereby request the Court's leave to withdraw as

counsel for Defendant Cantor Fitzgerald & Co. ("Cantor") in the above-captioned matter. I first

appeared in this case on June 14, 2019.

       The requirements of Local Rule 1.4 are met. The reason for my withdrawal is that, as of

November 26, 2019, I will no longer be associated with WilmerHal,e. David Sapir Lesser of

WilmerHale, who has also appeared in this case, will continue to be counsel of record for Cantor,

and accordingly no delay or prejudice to any party will result from my withdrawal. Moreover, I

did not assert a retaining or charging lien.



Dated: November 22, 2019                            Respectfully submitted,


                                                     Isl Ari Joseph Savitzky
                                                    Ari Joseph Savitzky
                                                    WILMER CUTLER PICKERING
                                                     HALE AND DORR LLP
                  7 World Trade Cent.er
                  250 Greenwich Street
                  New York, NY 10007
                  Tel: (212) 295-8865
                  Fax: (212) 230-8888
                  ari.savitzky@wilmerhale.com




SO ORDERED.




              2
